 

oO fo YY DBD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

FHILIe
MAR 03 2020

LERK, U . DISTRICT GOUR

By |
DEPUTY Lo ik

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, } Case Ne: 1:20-MJ-00037-3-EPG
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
DESTANEY WALKER, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to her financial
inability to employ counsel or has otherwise satisfied this Court that she is financially unable to
obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of
justice and pursuant to the U.S. ConsT., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Anthony P. Capozzi be appointed to represent the above
defendant in this case effective nunc pro tunc to February 27, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 3/3/2020
So (" ee

HON. ERICA P. GROSTEAN
United States Magistrate Judge

 

 
